DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 3/28/2019 and 6/22/2020.  An initialed copy is attached to this Office Action.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 states “a polarizer segment to a polarizer segment”. The way it is currently written, the limitation appears to be as a new limitation “polarizer segments”. The examiner suggests one of the following corrections/clarifications in the claim language:
“another polarizer segment” or “polarizer segments varies between other polarizer segments.”
These are suggestions, only.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani et al., (WO 2013/157113), of record.
With respect to Claim 1, Ohtani et al., disclose an alignment apparatus for a polarization device (Figure 1), the alignment apparatus comprising: a polarizer subassembly (Figure 2) for polarizing a light beam (21b, Figure 2) having a width along a first axis (polarization means (3) extends in the x-direction, Figure 2; see also ¶[0035]); a rotary support (54 supports 4 covering 9b for LC, Figure 2; see also ¶[0030],[0031], and [0034]) for rotatably supporting the polarization device in a path of the light beam (B, Figure 2) downstream of the polarizer subassembly; an analyzer subassembly (6a-6f and 61, Figure 2; see also Figure 8) downstream of the rotary support for receiving the light beam propagated through the polarization device; and a photodetector array (62, Figure 3; see also Figures 3 and 8 and ¶[0044]) downstream of the analyzer subassembly, the photodetector array extending along the first axis for detecting the light beam propagated through the analyzer subassembly (see Figure 3 where the sensors 6a-6f  are along the axis with 62, Figure 3); wherein at least one of the polarizer or analyzer subassemblies comprises a spatially variant polarization element (31a-31f, Figure 19) having a polarization property varying along the first axis (see Figures 11 and 19, where the analyzer axis of each polarization detector 6a-6f are defined by the orientation of each prism is continuously varied along the x-axis; see also ¶[0047]).
With respect to Claim 2, Ohtani et al., further disclose the alignment apparatus of claim 1, wherein the polarizer subassembly comprises a linear transmission polarizer (3, Figure 2), and wherein the analyzer subassembly comprises the spatially variant polarization element (see ¶[0035]).
With respect to Claim 6, Ohtani et al., further disclose wherein the spatially variant polarization element (31a-31f, Figure 19) comprises an array of polarizer segments (31a-31f, Figure 19), the array extending along the first axis (see Figure 19), wherein a transmission axis direction (see Figure 19) of the polarizer segments varies from a polarizer segment to a polarizer segment of the array (see Figure 19).
With respect to Claim 14, Ohtani et al., disclose an alignment system for aligning a polarization device, the alignment system comprising: a light source (21b, Figure 2) for providing a first light beam (21b, Figure 2) having a width along a first axis; a first spatially variant polarization element (31a, Figure 19) having a polarization property varying along the first axis for receiving and polarizing the first light beam (see Figures 11 and 19, where the analyzer axis of each polarization detector 6a-6f are defined by the orientation of each prism is continuously varied along the x-axis; see also ¶[0047]); and a first alignment apparatus comprising a first rotary support for rotatably supporting a first polarization component of the polarization device in a path of the first light beam and a first photodetector array (62, Figure 3; see also Figures 3 and 8 and ¶[0044]) disposed downstream of the first spatially variant polarization element, wherein the first photodetector array (62, Figure 3; see also Figures 3 and 8 and ¶[0044]) extends along the first axis for detecting the first light beam propagated through the first spatially variant polarization element.
With respect to Claim 15, Ohtani et al., further disclose wherein the light source is configured for providing a second light beam having a width along a second axis; the alignment system further comprising a second alignment apparatus comprising a second rotary support for rotatably supporting a second polarization component of the polarization device in a path of the second light beam, a second spatially variant polarization (31b, Figure 19) element having a polarization property varying along the first axis (see Figures 11 and 19, where the analyzer axis of each polarization detector 6a-6f are defined by the orientation of each prism is continuously varied along the x-axis; see also ¶[0047]) and disposed downstream of the second rotary support for receiving the second light beam propagated through the second polarization component, and a second photodetector array (62, Figure 3; see also Figures 3 and 8 and ¶[0044]) disposed downstream of the second spatially variant polarization element and extending along the second axis for detecting the second light beam propagated through the second spatially variant polarization element.
With respect to Claim 16, Ohtani et al., further disclose the alignment system of claim 15, further comprising a translation stage (4, Figure 2) for combining the first and second polarization components of the polarization device after aligning by the first and second alignment apparatuses, respectively.
With respect to Claim 18, Ohtani et al., disclose a method for aligning a polarization device, the method comprising: polarizing a light beam (21b, Figure 2) having a width along a first axis by a polarizer subassembly; rotatably supporting the polarization device in a path of the light beam by a rotary support; receiving the light beam (21b, Figure 2) propagated through the polarization device at an analyzer subassembly; and detecting the light beam propagated through the analyzer subassembly by a photodetector array (62, Figure 3; see also Figures 3 and 8 and ¶[0044]) disposed downstream of the analyzer subassembly and extending along the first axis; wherein at least one of the polarizer or analyzer subassemblies comprises a spatially variant polarization element (31a-31f, Figure 19) having a polarization property varying along the first axis (see Figures 11 and 19, where the analyzer axis of each polarization detector 6a-6f are defined by the orientation of each prism is continuously varied along the x-axis; see also ¶[0047]).
With respect to Claim 19, Ohtani et al., further disclose obtaining an optical power distribution (¶[0059]) of the light beam (21b, Figure 2) detected by the photodetector array (62, Figure 3; see also Figures 3 and 8 and ¶[0044]); and obtaining a rotation angle of the polarization device to make the optical power distribution (¶[0059]) match a pre-determined optical power distribution.
With respect to Claim 20, Ohtani et al., further disclose rotating the rotary support by the rotation angle (see Figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al., (WO 2013/157113), of record, as applied to claims 1 and 14, respectively, above, and further in view of Gollier et al., (US 2018/0101020 A1).
With respect to Claim 3, Ohtani et al., teaches the alignment apparatus of claim 1.
 Ohtani et al., fails to teach wherein the polarizer subassembly further comprises a quarter-wave waveplate downstream of the linear transmission polarizer.
Gollier et al., teaches a head mounted display (HMD) includes a display and a pancake lens block (abstract) wherein the polarizer subassembly (Figure 1) further comprises a quarter-wave waveplate (140, Figure 1) downstream of the linear transmission polarizer (142, Figure 1).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Ohtani et al., having the alignment apparatus with the teachings of Gollier et al., having a quarter-wave waveplate downstream of the linear transmission polarizer for the purpose of converts circularly polarized light to linearly polarized light, ¶[0028].
With respect to Claim 13, Ohtani et al., teaches the alignment apparatus of claim 1.
 Ohtani et al., fails to teach wherein the polarization device comprises a pancake lens polarization component.
Gollier et al., teaches a head mounted display (HMD) includes a display and a pancake lens block (abstract) with the display comprising a circular polarizer (abstract; see also Figure 3A - a pancake lens block with polarizing elements). 
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Ohtani et al., having the alignment apparatus with the teachings of Gollier et al., having a pancake lens polarization component for the purpose of mitigating field curvature and reducing pupil swim, ¶[0004].
With respect to Claim 17, Ohtani et al., teaches the alignment system of claim 14.
Ohtani et al., fails to teach wherein the polarization device comprises a pancake lens.
Gollier et al., teaches a head mounted display (HMD) includes a display and a pancake lens block (abstract) with the display comprising a circular polarizer (abstract; see also Figure 3A - a pancake lens block with polarizing elements). 
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Ohtani et al., having the alignment apparatus with the teachings of Gollier et al., having a pancake lens polarization component for the purpose of mitigating field curvature and reducing pupil swim, ¶[0004].

Allowable Subject Matter
Claims 4, 5, and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 4, though Ohtani et al., (WO 2013/157113) disclose “the alignment apparatus of claim 1,” Ohtani et al., fails to teach or suggest the aforementioned combination further comprising “wherein the polarizer subassembly comprises the spatially variant polarization element, and wherein the analyzer subassembly comprises a linear transmission polarizer.”
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.
With respect to Claim 7, though Ohtani et al., (WO 2013/157113) discloses “the alignment apparatus of claim 1,” Ohtani et al., fails to teach or suggest the aforementioned combination further comprising “wherein the spatially variant polarization element comprises a linear transmission polarizer extending along the first axis and having a transmission axis direction smoothly and continuously varying along the first axis.”
With respect to Claim 8, though Ohtani et al., (WO 2013/157113) discloses “the alignment apparatus of claim 1,” Ohtani et al., fails to teach or suggest the aforementioned combination further comprising “wherein the spatially variant polarization element comprises: an array of half-wave waveplate segments, the array extending along the first axis, wherein an optic axis direction of the half-wave waveplate segments of the array varies from a half-wave waveplate segment to a half-wave waveplate segment of the array; and a linear polarizer downstream of the array.”
With respect to Claim 9, though Ohtani et al., (WO 2013/157113) discloses “the alignment apparatus of claim 1,” Ohtani et al., fails to teach or suggest the aforementioned combination further comprising “wherein the spatially variant polarization element comprises: a half-wave optical retarder extending along the first axis and having an optic axis direction smoothly and monotonically varying along the first axis; and a linear polarizer downstream of the half-wave optical retarder.”
With respect to Claim 10, though Ohtani et al., (WO 2013/157113) discloses “the alignment apparatus of claim 1,” Ohtani et al., fails to teach or suggest the aforementioned combination further comprising “wherein the spatially variant polarization element comprises an array of optical retarders, the array extending along the first axis, wherein at least one of a retardation or an optic axis direction of the optical retarders of the array varies from an optical retarder to an optical retarder of the array.”
With respect to claim 11, this claim depends on claim 10 and is allowable at least for the reasons stated supra.
With respect to Claim 12, though Ohtani et al., (WO 2013/157113) discloses “the alignment apparatus of claim 1,” Ohtani et al., fails to teach or suggest the aforementioned combination further comprising “wherein the spatially variant polarization element comprises an optical retarder extending along the first axis and having at least one of an optical retardation or an optic axis direction smoothly and continuously varying along the first axis.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872